PS 8
(Rev. 12/04)                          UNITED STATES DISTRICT COURT
                                                             for the
                                                    District of Alaska
PS8




                                   Petition for Action on Conditions of Pretrial Release

Name of Defendant:                  Christopher Carmichael                Case Number: 3:19-CR-00148-001-TMB-MMS
Name of Judicial Officer: Honorable Matthew M. Scoble, United States Magistrate Judge
Date of Pretrial Release: December 31, 2019
Charges:                            Counts 1-2: Attempted Coercion & Enticement of a Minor in Violation of Title 18
                                    U.S.C. § 2422(b)
                                    Count 3: Possession of Child Pornography in Violation of Title 18 U.S.C. §
                                    2252A(a)(5)(B), (b)(2)
                                    Count 4: Attempted Transfer of Obscene Material to a Minor in Violation of Title
                                    18 U.S.C. § 1470
Case Status:                        Pending trial
                                                                                        Gretchen L. Staft & T. Burke
Assistant U.S. Attorney:            Kyle Frederick Reardon             Defense Attorney: Wonnell

                                               PETITIONING THE COURT
☐ To issue a summons
☐ To issue a warrant
☒ No further action to be taken

DECLARATION AND RECOMMENDATION:
Declaration




On the morning of April 10, 2020, U.S. Probation and Pretrial Services received information from the Federal
Bureau of Investigation that a warrant for the defendant’s arrest was being issued by the state. The warrant
was pursuant to a Felony Information filed on April 9, 2020, alleging the defendant committed two counts of
Sexual Abuse of a Minor in the Second Degree in case 4BE-20-00362CR. The conduct in the Felony
Information is related to the conduct in the Federal Indictment of this case and took place prior to the
defendant being on Federal Pretrial Release.

During the late afternoon of April 10, 2020, U.S. Probation and Pretrial Services was notified the Anchorage
Police Department executed the warrant on the defendant and he is currently located at the Anchorage
Correctional Complex. The defendant is scheduled to appear in State court on April 11, 2020, to be Arraigned
on the new State charges.

The defendant is assessed as a risk of nonappearance based on the following factors:
              •   Nature of Instant Offense
              •   Mental Health
              •   Pending Charges

The defendant is assessed as a danger to the community based on the following factors:
              •   Nature of Instant Offense


                      Case 3:19-cr-00148-TMB-MMS Document 39 Filed 04/12/20 Page 1 of 2
PS 8
Petition for Action on Conditions of Pretrial Release
Christopher Carmichael 3:19-CR-00148-001-TMB-MMS

                 •   Charges Involving Sex Offense
                 •   Charges Involving Children
                 •   Charges Involving a Computer to Facilitate Alleged Offense
                 •   Safety Concerns for the Community
Recommendation




U.S. Probation and Pretrial Services is requesting no action at this time, as the conduct resulting in the new
charges is alleged to be the same/similar conduct alleged in the defendant’s Federal Indictment, and the
conduct allegedly occurred prior to the defendant being on Pretrial Release. Therefore, the conduct is not
new criminal conduct.

The defendant has been doing well since starting Pretrial Release. He is actively engaged in individual
therapy, is residing at an approved residence, and has been compliant with his location monitoring program.

I declare, under penalty of perjury, that the foregoing is true and correct, except those matters stated upon
information and belief, and as to those matters, I believe them to be true.

Executed this 12th day of April at Anchorage, Alaska, in conformance with the provisions of 28 U.S.C. §
1746.
Signatures




                                                                Respectfully submitted,


                                                                a
                                                                Alexandria J. Johnson-Stewart
                                                                U.S. Probation Officer
                                                                April 12, 2020
Approved by:


A
Travis Lyons
Supervisory U.S. Probation Officer




                                                       2
                         Case 3:19-cr-00148-TMB-MMS Document 39 Filed 04/12/20 Page 2 of 2
